Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This office action is in response to application 16/820,150 and preliminary amendment filed on 03/16/2020.  Claims 1-22 remain pending in the application.

Claim Objections
Claims 16, 20 are objected to because of the following informalities:  “the ageing model” has spelling issues.  Appropriate correction is required. Claim 9, after, “and/or internal temperature,” --and-- should be inserted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 6, 8-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 9, the limitation of “stress parameters indicative of an instantaneous consumption of an expected lifetime of the battery in depedendent on an internal temperature of the battery, and one or more momentary state of charge, current, voltage and power delivered” is not clear and vague because it is not sure what an instantaneous consumption of an expected lifetime of the battery” is referred to. Since the stress parameter is not clearly defined, the boundaries of the claim limitation is indefinite. In addition, in claim 1, “a control system settings update unit configured to adapt controller settings based on stress parameters” is not clear because the boundaries of adapt controller settings based on stress parameters are not clear; the limitation of “updated electric parameters…” lacks structural relationship with the following step. In addition, claims 1 and 9, one or more control system settings is not clear; it is not sure what is control system settings are referred to. Claim 9, providing a control system for controlling said quantities in dependence on one or more control system settings; operating the battery under control of the controller, said quantities and the controller lack antecedent basis.
Claim 6 recites the limitation “the numeric values” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8, the limitation “may be” is vague and uncertain.
Other dependent claims which are not specifically cited above are also rejected because of the deficiencies of their respective parent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-17, 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gering (US 2013/0090900 A1).
As to claim 1, Gering teaches a battery management system for a rechargeable battery (Fig. 1, 2A, 2B)), comprising a control system configured to control, in dependence on one or more control system settings, one, two or more of current, delivered by or to the battery, voltage across the battery, power delivered by or to the battery, and state of charge of the battery (Fig. 2A, 2A show a control system for analyzing, monitoring and controlling a battery; ¶ 0039, 0059, 0064); a numerical battery model (Fig. 2A, 2B; ¶ 0063, 0077, 0093), comprising a parametrized electric model describing the battery in terms of an equivalent electric circuit comprising a plurality of electric parameters (Fig. 1 show example of a parametrized electric model described the battery 150);  a parametrized thermal model capable of estimating, based on a plurality of thermal parameters, an internal temperature of the battery as a function of current, voltage and/or power delivered by or to the battery (¶ 0059, 0074, 0093, 0094, 0096, 0099, 0127); an aging model (¶ 0039, aging conditions (i) described throughout the specification) configured to provide stress parameters indicative of an instantaneous consumption of 
As to claims 2, 10, Gering teaches wherein the control system is further configured to control internal temperature through closed loop control scheme (¶ 0071, 0127, 0128).
As to claims 3, 11, Gering teaches wherein the control system is based on model predictive control using the parametrized electric and thermal models of the numerical battery model (Fig. 2B, prognostic unit, ¶ 0065).
As to claim 6, Gering teaches wherein the numeric values for at least one electric quantity depend on an internal temperature of the battery (¶ 0065, 0127).
As to claim 7, Gering teaches wherein the numeric values for at least one electric quantity depend on instantaneous state of charge (SoC) of the battery (¶ 0065).
As to claim 8, Gering teaches wherein the aging model may be updated to take into account for differences between updated model quantities and corresponding observed quantities (¶ 0093, 0094, 0095, 0125, 0171, 0172).
As to claim 16, Gering teaches wherein the ageing model is configured to provide the estimated remaining lifetime as a function L(t), in particular L(t, ...), of time (¶ 0073, 0180; Fig. 12A, 12B; determining Useful Life Remaining and other thermodynamic quantities).
As to claim 17, Gering teaches wherein at least one stress parameter is defined as a partial derivative of the remaining expected lifetime function wherein, in particular, said function of a stress-factor-dependent, in particular L(t, I, V, P, Tcell, SoC, DoD) (¶ 0096).
As to claim 19, Gering teaches wherein the control system configured to control, in dependence on one or more control system settings, exactly one of current, delivered by or to the battery, voltage across the battery, power delivered by or to the battery, and state of charge of the battery (Fig. 12A, selecting aging conditions; ¶ 0059).
As to claim 9, Gering teaches a method for controlling one, two or more of a state of charge, a current, a voltage and/or a power delivered by or to a battery (Fig. 12A, 12B), the method comprising the steps of: providing a control system for controlling said quantities in dependence on one or more control system settings under a closed-loop control scheme (Fig. 12A, 12B, selecting aging conditions and standardization conditions); providing a numerical battery model (Fig. 2A, 2B; ¶ 0063, 0077, 0093), comprising a parametrized electric model describing the battery in terms of an equivalent electric circuit characterized by comprising a plurality of electric parameters (Fig. 1 show example of a parametrized electric model described the battery 150); a parametrized thermal model capable of estimating, based on a plurality of thermal parameters, an internal temperature of the battery as a function of current, voltage and/or power delivered by or to the battery (¶ 0059, 0074, 0093, 0094, 0096, 0099, 0127); an aging model (¶ 0039, aging conditions (i) described throughout the specification) configured to provide stress parameters indicative of an instantaneous consumption of an expected lifetime of the battery in dependence on the internal temperature of the battery, and one or more of momentary state of charge, current, voltage and power delivered (¶ 0073, 0093, 0096, 0099); updated electric and/or updated thermal parameters based on a chronological sequence of internal temperature as obtained from the parametrized thermal model (¶ 0093, 0094); determining initial values for the stress parameters and/or the plurality of electric and thermal parameters (¶ 0168); operating the battery under control of the controller with said controller settings (¶ 0168); periodically updating the numerical battery model, in particular the electric and thermal parameters (¶ 0093, 0094, 0171); selecting updated control system settings based on a given operational range for state of charge, current, voltage, and/or internal temperature (¶ 0169, 0170, 0171); g) repeating said acts of operating the battery, periodically updating the numerical battery model and selecting updated control system settings (¶ 0168, 0169, 0170, 0171).
As to claim 12, Gering teaches wherein in said periodically updating the numerical battery model, the battery model is updated using output from the aging model (¶ 0171).
As to claim 13, Gering teaches wherein in said periodically updating the numerical battery model, the numerical battery model is updated using a diagnostic routine (¶ 0080, 0166, 0167, 0171).
As to claim 14, Gering teaches wherein in said periodically updating the numerical battery model, the battery model is updated using data obtained from other batteries (¶ 00170, 0171, 0172).
As to claim 15, Gering teaches the step act of repeatedly updating the aging model to take into account for differences between updated model quantities and corresponding observed quantities (¶ 0093, 0094, 0095, 0125, 0171, 0172).
As to claim 20, Gering teaches wherein the ageing model is configured to provide the estimated remaining lifetime as a function L(t), in particular L(t, ...), of time (¶ 0073, 0180, Fig. 12A, 12B; determining Useful Life Remaining and other thermodynamic quantities)).
As to claim 21, Gering teaches wherein at least one stress parameter is defined as a partial derivative of the remaining expected lifetime function wherein (¶ 0164, 0165).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, are rejected under 35 U.S.C. 103 as being obvious over Gering (US 2013/0090900 A1) in view of Guntreddi et al. (US 2015/0046105 A1).
As to claim 4, Gering does not teach wherein the electric circuit of the parametrized electric model comprises a voltage source and a serial resistor connected in series with the voltage source. Guntreddi et al. teach the same (Fig. 2). It would have been obvious to one skill in the art before filing date of the claimed invention to combine the teachings by incorporating the electric circuit of the parametrized electric model comprises a voltage source and a serial resistor connected in series with the voltage source in order to estimate the battery voltage. 
As to claim 5, Guntreddi et al. teach wherein the electric circuit of the parametrized electric model comprises an RC element connected in series with the serial resistor, said RC element comprising an RC resistor and an RC capacitor connected in parallel (Fig. 2).




Allowable Subject Matter
 Claims 18, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; if rewritten to overcome the applicable rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
The prior art of record does not teach or fairly suggest the limitation recited in claims 18, 22: wherein at least one stress parameter is defined according to ∂L(t, I, V, P, Tcell, SoC, DoD)/∂l, ∂L(t, I, V, P, Tcei, SoC, DoD)/∂V, ∂L(t, I, V, P, Tcell, SoC, DoD)/∂P, ∂L(t, I, V, P, Tcell, SoC, DOD)/∂Tcell, ∂L(t, I, V, P, Tcell, SOC, DOD)/∂SOC, or ∂L(t, I, V, P, Tcell, SoC, DoD)/∂DoD. Examiner believes that incorporate this limitation should result 112(b) issues.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VUTHE SIEK whose telephone number is (571) 272-1906.  The examiner can normally be reached on m-f 7am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Vuthe Siek/
Primary Examiner, Art Unit 2851